Bartch, C. J.
concurring in the judgment:—
I concur in the judgment but not in that part of the opinion which holds that some of the provisions, without showing clearly which, of sub-divisions 36 and 76 of Sec. 206, R. S., are contradictory to, inconsistent with and repealed by c. 13 R. S. 1898.
In my judgment the city council still has power to do all the things mentioned in those sub-divisions, but some of them, which are specified in c. 13, the council must perform through the agency provided for in that chapter, instead of through agencies of its own selection. In other. words, some of the powers conferred in Sec. 206, among which is the power to make contracts for the erection of improvements ordered by the council, must be exercised in the mode pointed out in c. 13. Viewed thus, the several provisions of the statute can be read together, and each one be given effect, agreeably to the elementary principle of statutory construction that the various provisions of legislative enactments ought to be so construed, if possible, as to give effect to all. The provisions referred to are all parts of the revised statutes, and were all adopted and became effective at the same time.